Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-512

IN RE MICHAEL A. CAPUZZI

A Member of the Bar of the
District of Columbia Court of Appeals                 DDN: 180-16

Bar Registration No. 441987

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

       On consideration of the certified order from the state of Michigan
suspending respondent from the practice of law for a period of 90 days; this court’s
June 5, 2018, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s response to the court’s order and motion requesting that his discipline
run concurrent with the discipline imposed by the state of Michigan; and the
statement of Disciplinary Counsel; and it appearing that respondent filed an In re
Goldberg, 460 A.2d 982 (D.C. 1983), affidavit, it is

      ORDERED that respondent’s motion requesting that his discipline run
concurrent with his Michigan discipline is granted. It is

       FURTHER ORDERED that Michael A. Capuzzi is hereby suspended from
the practice of law in the District of Columbia for a period of 90 days, nunc pro
tunc to April 2, 2018. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate).


                                 PER CURIAM